ACCEPTED
                                                                                          141400788
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                4/10/2015 8:22:25 AM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK


                             In The
                   Fourteenth Court of Appeals                    FILED IN
                     _____________________          14th COURT OF APPEALS
                        # 14-14-00788-CV               HOUSTON, TEXAS
                                                    4/10/2015 8:22:25 AM
                     _____________________
EXERGY DEVELOPMENT GROUP OF IDAHO, LLCCHRISTOPHER     AND JAMES
                                                             Clerk
                                                                    A. PRINE

                   T. CARKULIS, Appellants
                                  V.
 HIGH POWER ENERGY, LLC, BLUE RENEWABLE ENERGY,
  LLC AND BLACK MOUNTAIN FINANCIAL, CORP, Appellees
                         ---------------------
   On Appeal from the 125th District Court Harris County, Texas
                Trial Court Cause No. 2012-67104
                         ---------------------

                Unopposed Motion for Extension of Time

      Comes now EXERGY DEVELOPMENT GROUP OF IDAHO,

LLC AND JAMES T. CARKULIS, Appellants file this unopposed motion

to extend the briefing deadline from April 30, 2015 to May 29, 2015.

      As cause, counsel would respectfully show as follows:

      1.    This is an appeal from death penalty sanctions ordered in the

District Court. Exergy’s third-party complaint was stricken and it was

prohibited from introducing any evidence to support claims against the third-

party defendants. Appellants’ brief is currently due April 30, 2015.

      2.    On March 9, all parties filed a joint motion to suspend the

briefing so that a large number of documents previously designated as part




                                      1
of the record on appeal, but which were not included with the record

certified to this court, could be included.

      3.     Most of the additional documents requested to be included in

the record by both parties were missing from the clerk’s record that was filed

with this Court.

      4.     Specifically, only 11 of the 37 documents designated and

requested by Appellee were filed in the original clerk’s record. The other 26

documents Appellee requested are not contained in the clerk’s record that

was filed. Additionally, none of the 22 documents requested on behalf of

Appellants were filed in the original clerk’s record.

      5.     The current problem is that the district clerk has not certified

the supplemental record.

      6.     Counsel went to the post-judgment office in person last week,

and was told that the supplemental record would be ready this week.

      7.     Counsel went to the post-judgment office in person again this

week, and was told that the supplemental record is still not ready.

      8.     Counsel does not seek the requested extension for any purpose

of delay.

      9.     Rather, time will be needed to prepare this appeal with the full

record once it has been completed by the district clerk’s office.



                                        2
      10.      It is for these reasons that Appellants pray the deadline be

moved to May 29, 2015.

                                      Respectfully submitted,




                                      Seth Kretzer

                                      LAW OFFICES OF SETH KRETZER
                                      440 Louisiana Street; Suite 200
                                      Houston, TX 77002
                                      (713) 775-3050 (DIRECT)
                                      seth@kretzerfirm.com (email)

                                      Counsel for Appellants

                    CERTIFICATE OF SERVICE

      I certify that on April 9, 2015, I spoke to Howard Klatsky who is

UNOPPOSED to this motion. I both called and email Andrew Edison; no

response has been received. But since Edison previously joined in the

motion to suspend briefing pending supplementation, Counsel has no reason

to think he would be opposed to the current motions for a (lesser) extension

of deadline.



                                      _________________
                                      Seth Kretzer




                                      3
                   CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing motion

was served on all counsel of record on the 10th day of April, 2015.




                                             _________________
                                             Seth Kretzer




                                      4